DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “and/or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “chosen in the group” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
         

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to execute a method according to claim 1” in dependent claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would be capable executing the method according to claim 1 will meet this limitation.	

Claim Objections
Claims 2-14 are objected to because of the following informalities:  
Regarding claims 2-13, the limitation “Method according to claim” should be “The method according to claim”.
Regarding claim 14, the limitation “Laser treatment machine configured to” should be “The laser treatment machine configured to”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of “a control unit configured to execute a method according to claim 1”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically the broad terms “a control unit configured to execute a method according to claim 1”, are not defined nor specifically shown with sufficient structure in applicant’s claims or specification.  The lack of definition of the term “a control unit configured to execute a method according to claim 1” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a control unit configured to execute a method according to claim 1”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least the steps c) - f) … are repeated”, and the claim also recites “the steps a) - f) are repeated” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the broader recitation will be interpreted as the intended claim language.
In another instance, claim 13 recites the broad recitation “at least 1000 frames per second”, and the claim also recites “at least 1500 frames per second” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the broader recitation will be interpreted as the intended claim language.
  	Claim 14 includes the limitations “a control unit configured to execute a method according to claim 1” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to control a laser treatment machine. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a control unit configured to execute a method according to claim 1”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 14, it is unclear whether the limitation “laser treatment machine configured to cut and/or pierce a work piece comprising a control unit” indicates that the workpiece comprises a control unit or if the control unit is part of the laser treatment machine in general. A review of the applicant’s submitted specifications and drawings seems to indicate that the control unit is part of the laser treatment unit and is separate from the workpiece (specifically Paragraph 24 and Figure 1) and thus this interpretation will be used for purposes of examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mochizuki (US 11167377 B2).
Regarding claim 1, Mochizuki teaches a laser treatment method of a metallic work piece comprising at least the steps of: 
a) directing a laser beam onto the work piece at a working zone of the working piece (Column 17 Lines 37-50; laser device 2 applies a laser beam to a workpiece 8) in order to execute a cutting (Column 1 Lines 14-26; laser machining intends to cut the workpiece) and/or piercing; 
	See claim interpretation for and/or above.
b) executing a relative movement between the laser beam and the work piece at a determined velocity (Column 6 Lines 6-49; machining head 9 moves relative to a workpiece 8 at a relative movement speed); 
c) acquiring a plurality of acquired images of the working zone (Column 39 Lines 44-48; determination data acquisition unit 41 acquires time-series image data obtained by the in-line image monitoring device 38) 
d) determining a time course of at least one characteristic parameter from the acquired images (Column 39 Lines 44-48; determination data acquisition unit 41 acquires time-series image data obtained by the in-line image monitoring device 38)
Column 39 Lines 19-34 teach that the in-line image monitoring device 38 is used for monitoring dross. Thus, since the determiation data acquisition unit 41 aquires time-series image data from the in-line image monitoring device 38, the dross data would be stored as time-series image data.
e) calculating at least one statistical parameter from the time course of the characteristic parameter (Column 39 Lines 44-48; determination data acquisition unit 41 outputs a result of comparison between acquired image data and sample image data); 
f) establishing a quality value from the statistical parameter (Column 39 Lines 49-65; reward calculation unit 44 calculates a reward from the determination data); and 
g) controlling one or more process parameters (Column 39 Lines 49-65; second learning unit 42 learns an optimum laser machining condition on the basis of the determination data), in particular at least an intensity of the laser beam (laser beam output) and/or a laser frequency of the laser beam and/or a position of the focus of the laser beam and/or the determined velocity (relative move speed of the machining point) and/or a gas jet and/or a gas pressure of the gas jet, in function of the quality value (Column 10 Lines 29-35; the laser machining conditions include at least laser beam output and relative movement speed of the machining point relative to the workpiece).
	See claim interpretation for and/or above.
Column 30 Lines 16-39 further teach that the frequency of the laser beam, focal point of the laser beam, and a condition for the blowing assist/shielding gas are all parameters which are optimized. 

Regarding claim 2, Mochizuki teaches the method according to claim 1, further comprising 
at least one h) repeat step during which at least the steps c) - f), in particular the steps a) - f), are repeated.
See 112b rejection for “in particular”.
Figures 19A-19D teaches that as long as the laser machining is not finished (S428), the steps of capturing image data and outputs a reward/score of the image data (S419-S425) is repeated.  Figures 19A-19D further teach that the entire process from step S401 to S429 is repeated until a motion stop command is issued.

Regarding claim 6, Mochizuki teaches the method according to claim 1, wherein 
the statistical parameter and the quality value characterize a presence and/or a formation and/or a quantity of dross (Column 39 Lines 19-28; the in-line image monitoring device 38 monitors the volume of dross).
The determination data acquisition unit 41 acquires data obtained by the in-line image monitoring device 38 (Column 39 Lines 44-48).
See claim interpretation for “and/or” above.

Regarding claim 7, Mochizuki teaches the method according to claim 1, further comprising 
the step of defining a desired quality value (Column 39 Lines 44-48; sample image data is stored in advance as determination data); 
16wherein during the step of controlling, the process parameter or the process parameters are controlled as a function of the quality value and the desired quality value (Column 39 Lines 44-48; a score is given as a result of the comparison between the acquired image data and the sample image data).
Column 39 Lines 49-65 teach that the score given as a result is used to learn the optimum laser machining condition and thus used to control the laser processing.

Regarding claim 8, Mochizuki teaches the method according to claim 7, wherein 
during the step g), the process parameter or the process parameters are controlled in a manner to obtain a quality value equal to the desired quality value (Column 42 Lines 52-57; it is desirable for the time-series image data generated by the in-line imagine monitoring device to conform to the sample image data).
Column 43 Lines 41-53 also teaches that if the learning by the second learning unit 42 is insufficient, the image data will deviate slightly from the sample image data under a laser machining condition output from the second machining learning device 39. This infers that if the learning by the second learning unit 42 is sufficient, the image data will be equal to the sample image data during machining under a laser machining condition output from the second machining learning device 39.

Regarding claim 12, Mochizuki teaches the method according to claim 1, wherein 
during the step f), the quality value is obtained from the statistical parameter from a linear function or a non-linear function (Column 39 Lines 34-65; second learning unit 42 calculates a reward from the determination data and a value function update unit updates value function on the basis of the calculated reward).
	Column 39 Lines 34-65 further teaches that the decision-making unit 43 determines a laser machining condition to be output from the second learning unit 42 on the basis of a value function as a result of the learning by the second learning unit 42. 
	See claim interpretation above for “or”.
Further, all functions are by definition either linear or non-linear, any function would satisfy the limitation of “a linear function or a non-linear function”.

Regarding claim 14, Mochizuki teaches a laser treatment machine (Figure 18 Column 17 Lines 37-50; laser device 2 applies a laser beam to a workpiece 8) configured to cut (Column 1 Lines 14-26; laser machining intends to cut the workpiece) and/or pierce a work piece comprising a control unit (control unit 12, second machine learning device 39, and 3D laser machining system 400) configured to execute a method according to claim 1.
See claim interpretation for and/or above.
See rejection of claim 1 above.

Claim(s) 1-5, 7-8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by CALEFATI (US 20110192825 A1).
Regarding claim 1, CALEFATI teaches a laser treatment method of a metallic work piece (Figure 1) comprising at least the steps of: 
a) directing a laser beam onto the work piece at a working zone of the working piece in order to execute a cutting (Paragraph 21; laser machining head 510 emits a cutting laser beam 530 towards a workpiece 520) and/or piercing; 
See claim interpretation for “and/or” above.
b) executing a relative movement between the laser beam and the work piece at a determined velocity (Paragraph 49-54; the cutting speed is regulated during the cutting process);
c) acquiring a plurality of acquired images of the working zone (Paragraph 21; optical sensor 540 receives a radiation R reflected during the machining of the workpiece); 
d) determining a time course of at least one characteristic parameter from the acquired image (Paragraph 33; the value of process signals Xp is acquired in a series of fixed instants on the basis of deterministic time interval)
Paragraph 21 teaches that an acquisition card 620 generates a process signal Xp based on the signal of the optical sensor 540.
e) calculating at least one statistical parameter (Paragraph 24; process signal Xp undergo processing to obtain information representing the quality of the process 500) from the time course of the characteristic parameter (Paragraph 33; the value of process signals Xp is acquired in a series of fixed instants on the basis of deterministic time interval); 
Paragraph 20 further teaches that the numeric control module also takes into what instant in time the quality is evaluated.
f) establishing a quality value from the statistical parameter (Paragraph 30; the energies of the process signal Xp is compared with the energies of the reference signal Xr to regulate it with respect to a given quality reference and which are normalized into various signals); and 
Paragraphs 31 and 35 teach that the normalized signals resulting from the process signals Xp are used for quality analysis.
g) controlling one or more process parameters, in particular at least an intensity of the laser beam (Paragraph 21; processing system 700 supplies power values of the laser beam) and/or a laser frequency of the laser beam and/or a position of the focus of the laser beam (Paragraph 21; processing system 700 supplies focal position of the lens on the sheet metal) and/or the determined velocity and/or a gas jet and/or a gas pressure of the gas jet, in function of the quality value (Paragraph 21; processing system 700 is configured for making real-time regulation or correction based on the process quality derived from the process signal Xp).
See claim interpretation above for “and/or”.

Regarding claim 2, CALEFATI teaches the method according to claim 1, further comprising 
at least one h) repeat step during which at least the steps c) - f), in particular the steps a) - f), are repeated (Paragraph 20; the operation of monitoring is performed for each given deterministic time).
See 112b rejection for “in particular”.
Thus, the steps are repeated for each given deterministic time.

Regarding claim 3, CALEFATI teaches the method according to claim 1, wherein
during the step d), the time course is determined for a determined time (Paragraph 33; the values of process signals Xp is acquired in a series of fixed instants).

Regarding claim 4, CALEFATI teaches the method according to claim 3, wherein
the determined time is constant (Paragraph 27; the acquisition 600 and the subsequent processing of the process signal Xp are carried out at given instants in a constant and deterministic time interval).

Regarding claim 5, CALEFATI teaches the method according to claim 1, wherein 
during the step e) a probabilistic distribution is determined from the time course of the characteristic parameter and the statistical parameter is determined from the probabilistic distribution (Paragraph 36; a calculation of probability is made that uses the normalized signals of the process signal Xp), in particular the statistical parameter is chosen in the group of a respective medium value, a respective variance (Claim 8; collecting process signals Xp and calculating a covariance matrix), and a respective skewness of the probabilistic distribution.
See claim interpretation for “chosen in the group” above.
Paragraph 44 explains that the identification of the particular state of the machining process identified by the values of the process signal Xp with respect to the models help identify whether the quality of machining is good or bad.

Regarding claim 7, CALEFATI teaches the method according to claim 1, further comprising 
the step of defining a desired quality value (Paragraph 47; steps are made to receive a desired quality of the machining process); 
Paragraph 58 also teaches the processing of reference signal Xr.
16wherein during the step of controlling, the process parameter or the process parameters are controlled as a function of the quality value and the desired quality value (Paragraph 48; the method operates to obtain a quality constantly equal to the desired one rather than a set of chosen parameters).
Paragraph 30 also teaches that the energies of the process signal Xp are compared with the energies of the reference signal Xr to regulate it with respect to a given quality reference and which are normalized into various signals.

Regarding claim 8, CALEFATI teaches the method according to claim 7, wherein 
during the step g), the process parameter or the process parameters are controlled in a manner to obtain a quality value equal to the desired quality value (Paragraph 48; the method operates to obtain a quality constantly equal to the desired one).
Paragraph 29 teaches that the reference signal Xr is a process signal regarding a desired or given quality of a reference machining.

Regarding claim 12, CALEFATI teaches the method according to claim 1, wherein
during the step f), the quality value is obtained from the statistical parameter from a linear function or a non-linear function (Paragraph 36; the calculation of probability is the result of a function using the normalized values of process signal Xp).
Paragraph 44 explains that the identification of the particular state of the machining process identified by the values of the process signal Xp with respect to the models help identify whether the quality of machining is good or bad.
Further, all functions are by definition either linear or non-linear, any function would satisfy the limitation of “a linear function or a non-linear function”.

Regarding claim 14, CALEFATI teaches a laser treatment machine (Figure 1; process 500) configured to cut (Paragraph 1; laser cutting process) and/or pierce a work piece comprising a control unit (Paragraph 21; computer or system of processors 700) configured to execute a method according to claim 1.
See claim interpretation for “and/or” above.
See rejection of claim 1 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 11167377 B2) over Tran (US 20220143704 A1).
Regarding claim 9, Mochizuki teaches the method according to claim 1.
Mochizuki fails to teach:
each acquired image is a heat image.  
Tran (US 20220143704 A1) teaches a monitoring system for laser processing, wherein:
each acquired image is a heat image (Paragraph 134; an IR sensor can be used to obtain thermal images).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mochizuki with Tran and have an IR sensor capture thermal images. This would be done to provide a multi-control approach for observation of a range of anomaly types (Tran Paragraph 150).
	
Regarding claim 10, Mochizuki teaches the method according to claim 1.
Mochizuki fails to teach:
during the step d) a thresholding sub-phase is executed during which each acquired image is segmented in order to obtain a respective transformed image.  
Tran (US 20220143704 A1) teaches a monitoring system for laser processing, wherein:
during the step d) a thresholding sub-phase is executed during which each acquired image is segmented in order to obtain a respective transformed image (Paragraph 92; processing is configured to segment the perception data into foreground anomaly features and background anomaly features).
Paragraph 13 teaches that the perception data is obtained through the optical sensors.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mochizuki with Tran and segment the data into foreground and background anomaly features. This would be done to reduce notice and improve extraction of the feature of interest (Tran Paragraph 92)

Regarding claim 11, Mochizuki teaches the method according to claim 1.
Mochizuki fails to teach:
each acquired image comprises a high-intensity zone, in particular having a main portion and one or more elongated portions extending from the main portion; wherein the characteristic parameter is defined by or in function of a width and/or a length and/or an intensity of the high-intensity zone.
Tran (US 20220143704 A1) teaches a monitoring system for laser processing, wherein:
each acquired image comprises a high-intensity zone, in particular having a main portion and one or more elongated portions extending from the main portion (Figure 5D; each image consists of high-intensity zones as well several elongated portions extending from the main portion); 
wherein the characteristic parameter is defined by or in function of a width and/or a length and/or an intensity of the high-intensity zone (Paragraph 116; the algorithm is applied to images and emphasized on high intensity regions).
These high intensity regions denote that the part of the image indicated is significant with regard to the characteristic parameter.
Paragraph 89 teaches that the HiPE algorithm is used to enhance region with high pixel intensity.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Mochizuki with Tran and have each image comprise of high intensity regions. This type of segmentation would be done to reduce notice and improve extraction of the feature of interest (Tran Paragraph 92).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 11167377 B2).
Regarding claim 13, Mochizuki teaches the method according to claim 1.
	Mochizuki fails to directly teach:
during the step c), the acquired images are acquired at a rate of at least 1000 frames per second, in particular of at least 1500 frames per second.
See 112b rejection for “in particular”.
However, it would be obvious to one of ordinary skill in the art to have a high frame rate as having a higher frame rate would allow for a more detailed time-series image data. A higher frame rate resulting in better accuracy of data is known in the art as evidenced by TRAN (US 20220143704 A1).  Furthermore, processing units with up to 1 million frames per second is known in the art as evidenced by Li (US 20170355635 A1) and figuring out the optimal frames per second to acquire images at would be the result of routine optimization.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763